Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a buffer circuit coupled between the host interface and the set plurality of endpoint interfaces, wherein the plurality of endpoint interfaces share a common path to the buffer circuit, wherein the buffer circuit includes: a circular buffer that includes a set of data locations and a set of tag locations;” in combination with other recited elements in independent claim 1.
 
3.    Teng (U.S. Patent Application Pub. No: 20040093454 A1), the closest prior art of record, teaches a universal serial bus (USB) device receives token packet comprising endpoint number from host and stores it in a tag corresponding to data buffer and the USB device receives data packet comprising endpoint data from host and stores it in data buffer. However, Teng doesn’t teach “a buffer circuit coupled between the host interface and the set plurality of endpoint interfaces, wherein the plurality of endpoint interfaces share a common path to the buffer circuit, wherein the buffer circuit includes: a circular buffer that includes a set of data locations and a set of tag locations;” 
   
4.    Robertson et al. (U.S. Patent Application Pub. No: 20010038633 A1) teaches 
a circular buffer has input for receiving data from receive clock domain and output for presenting data into transmit clock domain and valid logic circuits associated with 

5.      Therefore, the prior art of record doesn’t teach or render obvious “a buffer circuit coupled between the host interface and the set plurality of endpoint interfaces, wherein the plurality of endpoint interfaces share a common path to the buffer circuit, wherein the buffer circuit includes: a circular buffer that includes a set of data locations and a set of tag locations;” including other elements as recited in independent claim 1.
 
6.     Independent claim 12 recites limitations similar to those noted above for independent claim 1 is considered allowable for the same reasons noted above for claim 1.      

7.       Dependent claims 2-11 and 13-20 recites limitations similar to those noted above for independent claims 1 and 12 are considered allowable for the same reasons noted above for claims 1 and 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                          Conclusion 
           RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
         References Considered Pertinent but not relied upon
         Thomas et al. (US Patent No: 5,862,206) teaches a status report frequency mitigation mechanism for mitigating the frequency of status report generation for raw cells during transmit operations in a network node is presented. Thomas discloses a status report frequency mitigation mechanism operates to adjust the frequency with which status reports for raw cells are generated by manipulating the End-of-Packet (EOP) bit in transmit slot descriptors associated with transmit slots containing raw cell data. 

        PROCH et al. (US Patent Application Pub. No: 20010054121 A1)  the write-pointer address associated with the beginning and ending of each data block written to the FIFO buffer is captured and saved, successive data blocks can be sequentially written thereto without resetting the write-pointer address register. PORCH discloses  
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181